825 So. 2d 514 (2002)
Charles G. PARENT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-2270.
District Court of Appeal of Florida, Fourth District.
September 11, 2002.
Charles G. Parent, Jasper, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the order denying appellant's motion for correction of sentence for jail time credit. Our decision, however, is without prejudice to appellant's right to file a facially sufficient motion for jail credit *515 alleging where in the court record the information can be located (i.e., which jail records) and explaining how the record demonstrates entitlement to the relief requested (i.e., how appellant is entitled to sixty-eight additional days of jail credit.).
STONE, GROSS and MAY, JJ., concur.